Case 5:17-cv-00002-JGB-KK Document 49-3 Filed 10/11/18 Page 1 of 9 Page ID #:1923




              Exhibit C




                                                                      MCH - 000011
Case 5:17-cv-00002-JGB-KK Document 49-3 Filed 10/11/18 Page 2 of 9 Page ID #:1924




                                                                      MCH - 000012
Case 5:17-cv-00002-JGB-KK Document 49-3 Filed 10/11/18 Page 3 of 9 Page ID #:1925




                                                                      MCH - 000013
Case 5:17-cv-00002-JGB-KK Document 49-3 Filed 10/11/18 Page 4 of 9 Page ID #:1926




                                                                      MCH - 000014
Case 5:17-cv-00002-JGB-KK Document 49-3 Filed 10/11/18 Page 5 of 9 Page ID #:1927




                                                                      MCH - 000015
Case 5:17-cv-00002-JGB-KK Document 49-3 Filed 10/11/18 Page 6 of 9 Page ID #:1928




                                                                      MCH - 000016
Case 5:17-cv-00002-JGB-KK Document 49-3 Filed 10/11/18 Page 7 of 9 Page ID #:1929




                                                                      MCH - 000017
Case 5:17-cv-00002-JGB-KK Document 49-3 Filed 10/11/18 Page 8 of 9 Page ID #:1930




                                                                      MCH - 000018
Case 5:17-cv-00002-JGB-KK Document 49-3 Filed 10/11/18 Page 9 of 9 Page ID #:1931




                                                                      MCH - 000019
